NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LEARNING CURVE BRANDS, INC.,
PZa1lntiff-AppeZZant, »
V.
MUNCHKIN, INC.,
Defendcmt-Appellee.
2011-1036 ..
Appea1 from the United States District Court for the
We-stern District of Wisconsin in case no. 09-CV-0416,
Senior Judge Barbara B. Crabb.
ON MOTION
p oRDER
Munchkin, Inc. moves without opposition for an ex-
tension of time, until Noven1ber 22, 2G1I, to file its re-
sponsive brief, and for an extension of time, until
Decernber l9, 2011, for Learning Curve Brands, Inc. to
file its reply brief
Upon consideration thereof

LEARN1NG cURvE v. MuNoHKiN 2
IT ls 0RDERED THAT:
The motion is granted
FOR THE CoURT
DEC 95 fmi /S/ Jan H0rba1y
Date J an H0rba1y
C1erk
cc: R. Trevor Carter, Esq.
Josephine K. Benkers, Esq.
F\
321 u.s.coum Bi§E§?PEALs rca
THE FEDERAL ClRCUlT
mac 06 2011
:IAN HORBALY
CLERK